Exhibit 10.29
                     __, 20__
[Name of Recipient]
[Address]
Notice of Grant of Performance-Based Deferred Stock
Dear [Name]:
Congratulations! You have been granted a performance-based deferred stock award
(the “Award”) pursuant to the terms and conditions of the attached Verint
Systems Inc. (the “Company”) Performance-Based Deferred Stock Award Agreement
(the “Agreement”) and the 2010 Israeli Supplement. Your Award entitles you to
shares of common stock of the Company (“Common Stock”) on certain dates subject
to the vesting and other terms and conditions of the Agreement and the 2010
Israeli Supplement. The details of your Award are specified below and in the
attached Agreement.

         
 
  Granted To:   [Name]
 
  ID#   [ID Number]
 
       
 
  Grant Date:   [Date]
 
  Effective Date:   [Date]
 
       
 
  Number of shares of Deferred Stock Granted:   [Number] (Target shares)
[Number]1 (Additional shares for overachievement)
[Number] (Maximum shares)
 
       
 
  Price Per Share:   U.S.$0.00
 
       
 
  Vesting Schedule:   The Deferred Stock granted hereby shall vest on the dates
set forth in the Agreement (the “Vesting Dates”), upon the achievement of
specified performance goals; provided, however, that if the following event (the
“Vesting Event”) has not occurred when Restricted Stock Units would otherwise
vest (upon the achievement of such performance goals), such Restricted Stock
Units will not vest until such event has occurred: the Company has sufficient
available capacity under one or more of its existing equity plans or a new
shareholder-approved equity incentive plan for all equity awards approved on the
date of this award, on May 20, 2009, on March 4, 2009, and on May 28, 2008, in
each case, which remain outstanding at such time, to vest in compliance with the
Nasdaq restriction which provides that only legacy Witness employees and new
Company hires since May 25, 2007 may receive awards under the Witness Systems,
Inc. Amended & Restated Stock Incentive Plan assumed by the Company in
connection with the merger with Witness.

 

      1   Not to exceed 100% of the Target Number of shares (i.e., if the Target
Number of shares is 100, the opportunity for additional shares may not exceed
100, for a grand total of 200).

 

 



--------------------------------------------------------------------------------



 



         
 
       
 
  Delivery of Shares:   Regardless of the vesting of your Award and regardless
of the terms set forth in the Agreement, in no event will the shares of common
stock underlying your Award be delivered to you until the Company has made
available to you an effective registration statement under the Securities Act of
1933, as amended, relating to the shares.
 
       
 
  Restrictions on
Re-Sale:   Regardless of the vesting of your Award, in no event will you be
allowed to re-sell the shares underlying this grant of Deferred Stock until the
Company has an effective registration statement under the Securities Act of
1933, as amended, relating to the shares desired to be sold.
 
       
 
  Termination Date:   Notwithstanding any other provision of this Notice of
Grant or of the related Performance-Based Deferred Stock Award Agreement, if
shares of Deferred Stock have not vested by the tenth anniversary of the Grant
Date, such shares of Deferred Stock shall be forfeited by Grantee as of such
date.
 
       
 
  Tax Track:   Capital Gains Tax Track Through a Trustee

1.   The Deferred Stock and any additional rights including, without limitation,
any share bonus that shall be distributed to you in connection with the Award
(the “Additional Rights”), shall be allocated on your behalf to the Trustee,
ESOP Management and Trust Services LTD., Company number 513699538 (the
“Trustee”).  

 

2



--------------------------------------------------------------------------------



 



2.   The Deferred Stock and Additional Rights shall be allocated on your behalf
to the Trustee under the provision of the Capital Gains Tax Track and will be
held by the Trustee for the period (the “Holding Period”) stated in Section 102
of the Income Tax Ordinance, 1961 and the Income Tax Regulations (Tax Relieves
in Allocation of Shares to Employees), 2003 promulgated thereunder
(“Section 102”).  

3.   If you sell or withdraw the Deferred Stock or Additional Rights from the
Trustee before the end of the Holding Period (which shall be referred to as a
“Violation”), you shall pay income tax at your marginal rate on the profits
derived from the Deferred Stock or Additional Rights plus payments to the
National Insurance Institute and Health Tax. You many also be required to
reimburse the Company or your employing or engaging company, as the case may be,
(the “Employing Company”) for the employer portion of the payments to the
National Insurance Institute, plus any legally required linkage and interest.
You also may be required to reimburse the Employing Company for any other
expenses that the Employing Company shall bear as a result of a Violation.  

4.   The Deferred Stock and/or the Additional Rights are granted to you and
allocated to the Trustee according to the provisions of Section 102, the
Agreement, the 2010 Israeli Supplement and the Hebrew version of the Trust
Agreement signed between the Company and the Trustee, a copy of which has been
made available to you and is made a part of this notice. This Award may
additionally be subject to the terms of an equity incentive plan of the Company,
if so resolved by the Company.  

5.   The Award is granted to you on the condition that you sign the Approval of
the Designated Grantee, which constitutes a part of this Notice of Grant, below.
 

            Verint Systems Inc.
      By:           Name:           Title:      

 

3



--------------------------------------------------------------------------------



 



         

APPROVAL OF THE DESIGNATED GRANTEE:
I hereby agree that all the Deferred Stock and Additional Rights granted to me
pursuant to the Award shall be allocated to the Trustee under provisions of the
Capital Gains Tax Track and shall be held by the Trustee for the period stated
in Section 102 and in accordance with the provisions of the Trust Agreement, or
for a shorter period if an approval is received from the tax authorities.
I am aware of the fact that upon termination of my Continuous Service with the
Employing Company, I shall not have a right to the Deferred Stock or the
Additional Rights, except as specified in the Performance-Based Deferred Stock
Award Agreement.
I hereby confirm that:

  1.   I have read the Performance-Based Deferred Stock Award Agreement and I
understand and accept the terms and conditions thereof. I am also aware that the
Company is agreeing to grant me the Award and allocate it on my behalf to the
Trustee based on this confirmation;

  2.   I understand the provisions of Section 102 and the applicable tax track
of this grant of Award;

  3.   I agree to the terms and conditions of the Hebrew version of the Trust
Agreement a copy of which has been made available to me;

  4.   Subject to the provisions of Section 102, I confirm that I shall not
sell, nor transfer from the Trustee, the Deferred Stock or Additional Rights
before the end of the Holding Period;

  5.   If I shall sell, or withdraw from the Trust, the Deferred Stock or the
Additional Rights before the end of the Holding Period as defined in Section 102
(a “Violation”), either (A) I shall reimburse the Employing Company within three
(3) days of its demand for the employer portion of the payment by the Employing
Company to the National Insurance Institute plus linkage and interest in
accordance with the law, as well as any other expense that the Employing Company
shall bear as a result of the said Violation (all such amounts defined as the
“Payment”) or (B) I agree that the Employing Company may, in its sole
discretion, deduct such amounts directly from any monies to be paid to me as a
result of my disposition of the Deferred Stock or the Additional Rights.

By my signature below, I hereby acknowledge my receipt of this Award granted on
the date shown above, which is issued to me subject to the terms and conditions
of the Agreement and the 2010 Israeli Supplement. I further acknowledge receipt
of a copy of a Performance-Based Deferred Stock Award Agreement, the 2010
Israeli Supplement, the Trust Agreement (in Hebrew), and the summary information
sheet (in Hebrew). I agree that the Award is subject to all of the terms and
conditions this Notice of Grant of Deferred Stock, the 2010 Israeli Supplement,
and the Agreement (including any equity plan referred to therein).

                     
Signature:
          Date:        
 
 
 
         
 
   

 

4



--------------------------------------------------------------------------------



 



VERINT SYSTEMS INC.
PERFORMANCE-BASED DEFERRED STOCK AWARD AGREEMENT
This Performance-Based Deferred Stock Award Agreement (“Agreement”) governs the
terms and conditions of the Performance-Based Deferred Stock Award (the “Award”)
specified in the Notice of Grant of Performance-Based Deferred Stock (the
“Notice of Grant”) delivered herewith entitling the person to whom the Notice of
Grant is addressed (“Grantee”) to receive from Verint Systems Inc. (the
“Company”) the targeted number of shares of performance-based Deferred Stock
indicated in the Notice of Grant (and the opportunity to earn additional shares
of Deferred Stock if targeted performance is exceeded, as described herein, if
provided for in the Notice of Grant), subject to the terms and conditions of
this Agreement.

1   DEFERRED STOCK; VESTING

1.1   Grant of Performance-Based Deferred Stock.

(a)   Subject to the terms of this Agreement and the 2010 Israeli Supplement,
the Company hereby grants to Grantee the targeted number of shares of
performance-based Deferred Stock indicated in the Notice of Grant (the “Target
Shares”), vesting of which depends upon the Company’s performance during each
Performance Period (defined below), as specified for each such Performance
Period.

(b)   Grantee’s right to receive all, any portion of, or more than the Target
Shares will be contingent upon the Company’s achievement of specified levels of
Revenue measured over the following periods (each, a “Performance Period” and,
collectively, the “Performance Periods”):

  (i)   Payment of the first one-third of the Target Shares (the “2009 Shares”)
will be contingent upon the achievement of specified levels of Revenue during
the period from February 1, 2010 through January 31, 2011 (the “2010 Period”);

  (ii)   Payment of the second one-third of the Target Shares (the “2010
Shares”) will be contingent upon the achievement of specified levels of Revenue
during the period from February 1, 2011 through January 31, 2012 (the “2011
Period”); and

  (iii)   Payment of the final one-third of the Target Shares (the “2011
Shares”) will be contingent upon the achievement of specified levels of Revenue
during the period from February 1, 2012 through January 31, 2013 (the “2012
Period”).

 

5



--------------------------------------------------------------------------------



 



(c)   The applicable “Revenue” definition and target, “Threshold” level, and
“Maximum level” (as described below) for each Performance Period will be set by
the Board of Directors of the Company (the “Board”) or a committee thereof
designated to administer the Award (the “Committee”) prior to the conclusion of
each such Performance Period, and to the extent practicable, within the first
90 days of each such Performance Period and will be attached in a performance
matrix (the “Performance Matrix”) as an exhibit to this Agreement. A sample
Performance Matrix is set forth on Exhibit A hereto.

(d)   If and when the shares of Deferred Stock vest in accordance with the terms
of this Agreement and the Notice of Grant without forfeiture, and upon the
satisfaction of all other applicable conditions as to the Deferred Stock, one
share of Common Stock shall be issuable to Grantee for each share of Deferred
Stock that vests on such date (the “Shares”). Notwithstanding the foregoing, no
Shares will be delivered following the vesting of shares of Deferred Stock until
the Delivery Condition (as defined below) has been satisfied. Any fractional
share of Deferred Stock remaining after the Award is fully vested shall be
discarded and shall not be converted into a fractional Share. No expiration of
the restrictions set forth in this Agreement shall affect the restrictions
contained in the 2010 Israeli Supplement (including, without limitation, the
restrictions on the Grantee’s right to hold the Shares directly or to sell or
otherwise dispose of the Shares prior to the expiration of the Holding Period
(as hereinafter defined)), which shall be in addition to and separate from the
restrictions contained in this Agreement.

1.2   Vesting of Performance-Based Deferred Stock.

(a)   Below Threshold. If upon conclusion of the relevant Performance Period,
Revenue for that Performance Period falls below the “Threshold” level, as set
forth in the applicable Performance Matrix, no shares of Deferred Stock for that
Performance Period shall become vested.

(b)   Between Threshold and Target. If, upon conclusion of the relevant
Performance Period, Revenue for that Performance Period equals or exceeds the
“Threshold” level, but is less than the “Target” level, as set forth in the
applicable Performance Matrix, a portion of the Target Shares eligible for
vesting during such Performance Period (of between the percentage specified on
the Performance Matrix opposite the “Threshold” Revenue level and 100%) will
vest based on where actual Revenues for such Performance Period fall between the
“Threshold” level and the “Target” level. If the foregoing calculation would
result in the vesting of a fraction of a share, the result of the calculation
will be rounded down to the nearest whole share.

 

6



--------------------------------------------------------------------------------



 



(c)   Between Target and Maximum. If, upon the conclusion of the relevant
Performance Period, Revenue for that Performance Period equals or exceeds the
“Target” level, but is less than the “Maximum” level, as set forth in the
applicable Performance Matrix, 100% of the Target Shares for such Performance
Period will become vested, plus, if the Notice of Grant indicates that shares in
excess of the Target Shares are eligible to be earned, an additional number of
shares of Deferred Stock (of between 0% and the maximum percentage of the Target
Shares for such Performance Period specified on the Performance Matrix opposite
the “Maximum” Revenue level) based on where actual Revenues for such Performance
Period fall between the “Target” level and the “Maximum” level. If the foregoing
calculation would result in the vesting of a fraction of a share, the result of
the calculation will be rounded down to the nearest whole share.

(d)   Equals or Exceeds Maximum. If the Notice of Grant indicates that shares in
excess of the Target Shares are eligible to be earned, and upon conclusion of
the relevant Performance Period, Revenue for that Performance Period equals or
exceeds the “Maximum” level, as set forth in the applicable Performance Matrix,
the maximum percentage of the Target Shares for such Performance Period
specified on the Performance Matrix opposite the “Maximum” Revenue level shall
become vested.

(e)   Determination of Earned Award. Within 60 days following the Board’s
receipt of the Company’s audited financial statements covering the relevant
Performance Period, the Board or the Committee will determine (i) whether and to
what extent the goals relating to Revenue have been satisfied for each
Performance Period, (ii) the number of shares of Deferred Stock that shall have
become vested hereunder and (iii) whether all other conditions to receipt of the
Shares have been met. The Board or Committee’s determination of the foregoing
shall be final and binding on Grantee absent a showing of manifest error.
Notwithstanding any other provision of this Agreement, no Restricted Stock Units
for a given Performance Period shall vest until the Board or Committee has made
the foregoing determinations for such Performance Period (the date of such
determination for each Performance Period, a “Vesting Date”). In the case of the
2012 Period, such determination shall not be final until on or after the third
anniversary of the date of Board or Committee approval.

(f)   Other Vesting Provisions.

  (i)   Any shares of Deferred Stock that do not become vested based on the
foregoing provisions with respect to a given Performance Period will be
automatically forfeited by Grantee without consideration.

  (ii)   Notwithstanding the foregoing vesting provisions, if the following
event has not occurred on the date shares of Deferred Stock would otherwise vest
hereunder, such shares of Deferred Stock will not vest until such event has
occurred: the Company has sufficient available capacity under one or more of its
existing equity plans or a new shareholder-approved equity incentive plan for
all equity awards approved on the date of this award, on May 20, 2009, on
March 4, 2009, and on May 28, 2008, in each case, which remain outstanding at
such time, to vest in compliance with the Nasdaq restriction which provides that
only legacy Witness employees and new Company hires since May 25, 2007 may
receive awards under the Witness Systems, Inc. Amended & Restated Stock
Incentive Plan assumed by the Company in connection with the merger with Witness
(the “Vesting Event”).

 

7



--------------------------------------------------------------------------------



 



  (iii)   Upon the occurrence of a Change in Control (other than a Hostile
Change in Control), the Committee may, in its sole discretion, elect to
accelerate the vesting of all unvested shares of Deferred Stock. In the event of
a Hostile Change in Control, such accelerated vesting shall occur automatically
upon the occurrence of such Hostile Change in Control (unless the Committee
determines that it is impermissible under Israeli law). At any time before a
Change in Control, the Committee may, without the consent of the Grantee
(i) require the entity effecting the Change in Control or a parent or subsidiary
of such entity to assume this Award or substitute an equivalent cash award
therefor or (ii) terminate and cancel all outstanding shares of Deferred Stock
upon the Change in Control. In connection with any such termination and
cancellation of outstanding shares of Deferred Stock upon a Change in Control,
the Committee may, in its discretion, cause the payment to the Grantee for each
unvested share of Deferred Stock equal to the Fair Market Value of the Common
Stock on the date of the Change in Control. For the purposes of this Section,
shares of Deferred Stock under this Award shall be considered assumed if,
following the closing of the Change in Control transaction, each share of
Deferred Stock confers the right to receive cash in an amount equal to the
consideration (if such consideration was cash) or the fair market value of the
consideration (if such consideration was stock, other securities, or property)
received in such transaction by holders of Common Stock for each share of Common
Stock held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock).

1.3   Forfeiture.

(a)   Except as otherwise provided herein, Grantee’s right to receive any of the
Deferred Stock is contingent upon his or her remaining in the Continuous Service
of the Company or a Subsidiary or Affiliate through the end of the relevant
Performance Period. If Grantee’s Continuous Service terminates for any reason,
all shares of Deferred Stock which are then unvested shall, unless otherwise
determined by the Board or the Committee in its sole discretion, be cancelled
and the Company shall thereupon have no further obligation thereunder. In the
event of any such forfeiture, all such forfeited Deferred Stock shall be
cancelled. For the avoidance of doubt, subject to a separate written agreement
between the parties, Grantee acknowledges and agrees that he or she has no
expectation that any Deferred Stock will vest on the termination of his or her
Continuous Service for any reason and that he or she will not be entitled to
make a claim for any loss occasioned by such forfeiture as part of any claim for
breach of his or her employment or service contract or otherwise.

 

8



--------------------------------------------------------------------------------



 



(b)   A Grantee’s Continuous Service shall not be considered interrupted in the
case of (i) transfers within the Company, its Subsidiaries, or Affiliates, or
any successor thereto, or (ii) any change in status from employee, director, or
consultant (to any other such status) so long as the provision of services to
the Company, a Subsidiary, or Affiliate is not interrupted or terminated.

(c)   A Grantee’s Continuous Service shall not be considered interrupted in the
case of any approved leave of absence. An approved leave of absence shall
include sick leave, military leave, or any other leave that is required by
statute or promised by contract, by Company policy, or by other authorization of
the Company. Any other leave of absence will be considered unauthorized and
Grantee’s Continuous Service will be considered terminated for purposes of this
Agreement at the start of such unauthorized leave. Notwithstanding the
foregoing, unless Grantee’s right to return from an authorized leave is
guaranteed by statute or by contract, if an approved leave of absence exceeds
six (6) months in any single Performance Period, Grantee will forfeit all of the
shares of Deferred Stock that are or were eligible for vesting during such
Performance Period, on the date such authorized leave exceeds six (6) months in
duration; provided, however, that the Committee shall have discretion to waive
the effect of the foregoing forfeiture provision or lengthen the six month
period before a forfeiture occurs to the extent necessary to comply with
applicable tax, labor, or other law or based on the particular facts and
circumstances of the leave in question.

(d)   Notwithstanding any other provision of the Notice of Grant or of this
Agreement, if shares of Deferred Stock have not vested by the tenth anniversary
of the grant date, such shares of Deferred Stock shall be forfeited by Grantee
as of such date. In the event of any such forfeiture, all such forfeited
Deferred Stock shall be cancelled and the Grantee shall have no further right or
claim to such Deferred Stock or the underlying Shares.

1.4   Custody; Delivery.

(a)   As soon as practicable after the Effective Date specified in the Notice of
Grant, the Company shall direct that the Deferred Stock be registered in the
name of and issued to ESOP Management and Trust Services LTD., Company number
513699538 (the “Trustee”) for the benefit of the Grantee in book entry format.
All Deferred Stock and Shares underlying the same shall be held in the custody
of the Trustee until the later of (i) the applicable Vesting Date (as defined in
Paragraph 1.3) (assuming satisfaction of the Vesting Event on such date) and
(ii) the time when the required holding period (the “Holding Period”) under the
Capital Gains Track with a Trustee (as per the terms of the Israeli Tax
Ordinance) as set forth in the 2010 Israeli Supplement has run and the Grantee
has provided to the Company a written request to release the Shares.

 

9



--------------------------------------------------------------------------------



 



(b)   As soon as administratively practicable following the vesting of shares of
Deferred Stock in accordance with the terms of this Agreement, and subject to
the satisfaction of all other applicable conditions, including, but not limited
to, the payment by the Grantee of all applicable U.S., Israeli, or other
withholding taxes, the Company shall issue the applicable Shares and, at its
option, (i) deliver or cause to be delivered to the Trustee, or if the Holding
Period has run and the Grantee has requested release of the shares in accordance
with Paragraph 1.4(a), the Grantee, a certificate or certificates for the
applicable Shares or (ii) transfer or arrange to have transferred the Shares to
a brokerage account of the Trustee, or if the Holding Period has run and the
Grantee has requested release of the shares in accordance with Paragraph 1.4(a),
of the Grantee, designated by the Company. Notwithstanding the foregoing, in no
event will the Shares be delivered until the Company has made available to you
an effective registration statement under the Securities Act of 1933, as
amended, relating to the Shares (“Delivery Condition”).

(c)   In addition, notwithstanding the foregoing, the issuance of Shares
pursuant to a vesting of a share of Deferred Stock and the subsequent
fulfillment of the Delivery Condition shall be delayed in the event (i) the
Company reasonably anticipates that the issuance of Shares would constitute a
violation of U.S. federal securities laws or other applicable law or Nasdaq
rules or (ii) Grantee is subject to a Company-imposed trading blackout at such
time. If the issuance and delivery of the Shares is delayed by the provisions of
this paragraph, such issuance and delivery shall occur at the earliest date at
which, as applicable: (x) the Company reasonably anticipates that doing so will
not cause a violation of U.S. federal securities laws or other applicable law or
Nasdaq rules and (y) Grantee is no longer subject to a Company-imposed trading
blackout. For purposes of this paragraph, the issuance of Shares that would
cause inclusion in gross income or the application of any penalty provision or
other provision of the Code or other tax code applicable to Grantee is not
considered a violation of applicable law.

(d)   For the avoidance of doubt, no vesting under this Agreement shall entitle
the Grantee to take possession of any Shares or become the registered holder
thereof until the Holding Period has ended. However, if a Grantee instructs the
Trustee to sell the shares issued pursuant to the Award or transfer the Shares
from the Trustee to the Grantee prior to the end of the Holding Period, then the
tax consequences in Section 102(b)(4) of the Israeli Income Tax Ordinance shall
apply to the Grantee.

 

10



--------------------------------------------------------------------------------



 



1.5   Restrictions.

(a)   Except as provided herein, the Trustee or Grantee, as applicable (the
“Holder”) shall not have any right in, to or with respect to any of the Shares
(including any voting rights or rights with respect to dividends paid on the
Company’s Common Stock) issuable under the Award unless and until the Award is
settled by the issuance of such Shares.

(b)   The shares of Deferred Stock may not be transferred in any manner other
than by will or by the laws of descent and distribution. Any attempt to dispose
of the Deferred Stock or any interest in the same in a manner contrary to the
restrictions set forth in this Agreement shall be void and of no effect.

(c)   Regardless of the vesting of your Award, in no event shall Grantee be
allowed to re-sell any shares of Common Stock underlying this grant of Deferred
Stock until the Company has an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), relating to the
shares desired to be sold.

(d)   For the avoidance of doubt, the foregoing restrictions shall be in
addition to, and separate from, the restrictions contained in the 2010 Israeli
Supplement (including, without limitation, the restrictions on the Grantee’s
right to hold the Deferred Stock or the Shares directly or to sell or otherwise
dispose of the Deferred Stock or the Shares prior to the expiration of the
Holding Period).

1.6   Tax; Withholding.

(a)   The Company, or its authorized delegates, shall determine the amount of
any withholding or other tax required by law to be withheld or paid by the
Company or a subsidiary thereof with respect to any income recognized by Grantee
with respect to the Deferred Stock or the issuance of the underlying Shares.

(b)   Neither the Company nor any Subsidiary, Affiliate or agent makes any
representation or undertaking regarding the treatment of any tax or withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares subject to the Award. The Company and its Subsidiaries and Affiliates do
not commit and are under no obligation to structure the Award to reduce or
eliminate Grantee’s tax liability.

(c)   Grantee shall be required to meet any applicable tax withholding
obligation, whether United States federal, state, local, Israeli or otherwise,
including any employment tax obligations or social security obligations (the
“Tax Withholding Obligation”), prior to any event in connection with the Award
(e.g., vesting, delivery...etc.) that the Company determines may result in any
Tax Withholding Obligation, and the Company reserves the right to determine the
method or methods by which such Tax Withholding Obligations will be satisfied
together with any associated timing or other details required to effectuate such
method or methods.

 

11



--------------------------------------------------------------------------------



 



(d)   Grantee is ultimately liable and responsible for all taxes owed by Grantee
in connection with the Award, regardless of any action the Company or any of its
Subsidiaries, Affiliates or agents takes with respect to any tax withholding
obligations that arise in connection with the Award. Accordingly, Grantee agrees
to pay to the Company or its relevant Subsidiary or Affiliate as soon as
practicable, including through additional payroll withholding (if permitted
under applicable law), any amount of required tax withholding that is not
satisfied by any such action of the Company or its Subsidiary or Affiliate.

(e)   The Committee shall be authorized, in its sole discretion, to establish
such rules and procedures relating to the use of shares of Common Stock to
satisfy tax withholding obligations as it deems necessary or appropriate to
facilitate and promote the conformity of the Holder’s transactions under the
Agreement (and the 2010 Israeli Supplement) and this Agreement with Rule 16b-3
under the Securities Exchange Act of 1934, as amended, if such rule is
applicable to transactions by the Holder and with the Israeli Tax Ordinance.

2   CERTAIN DEFINITIONS

Defined terms used herein and not otherwise defined in the body of this
Agreement are defined in Appendix A hereto.

3   REPRESENTATIONS OF GRANTEE

Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement, and Grantee acknowledges that
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of this Award. Grantee acknowledges that this Agreement has not
been reviewed or approved by any regulatory authority in his or her country of
residence or otherwise.

 

12



--------------------------------------------------------------------------------



 



4   NOTICES

All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:
Verint Systems Inc.
330 South Service Road
Melville, NY 11747-3201
U.S.A.
(631) 962-9600 (phone)
(631) 962-9623 (fax)
Attn: Chief Legal Officer
To Grantee:
as set forth in the Company’s payroll records
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s address.

5   ASSIGNMENT; BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company, but
neither this Agreement nor any rights hereunder shall be assignable or otherwise
subject to hypothecation by Grantee or the Trustee.

6   ENTIRE AGREEMENT; AMENDMENT

This Agreement, 2010 Israeli Supplement and the Notice of Grant represent the
entire agreement of the parties with respect to the subject matter hereof,
except that the Committee reserves the right, in its sole discretion, to make
the Award and this Agreement subject to the terms of an equity incentive plan of
the Company so long as the terms of such equity incentive plan do not contradict
any of the provisions of the Agreement, 2010 Israeli Supplement, or the Notice
of Grant in any material respect. This Agreement or the Notice of Grant may be
amended by the Committee without the consent of Grantee or the Trustee except in
the case of an amendment adverse to Grantee, in which case Grantee’s consent
shall be required. Notwithstanding the foregoing, however, the Committee shall
have the power to adopt regulations for carrying out this Agreement and to make
changes in such regulations, as it shall, from time to time, deem advisable. In
addition, any interpretation by the Committee of the terms and provisions of
this Agreement and the administration thereof, and all action taken by the
Committee, shall be final and binding.

 

13



--------------------------------------------------------------------------------



 



7   GOVERNING LAW

This Agreement shall be governed by the laws of the state of New York, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Each party to this Agreement hereby consents
and submits himself, herself or itself to the jurisdiction of the courts of the
state of New York for the purposes of any legal action or proceeding arising out
of this Agreement. Nothing in this Agreement shall affect the right of the
Company to commence proceedings against the Grantee in any other competent
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon the Grantee in any manner authorized by
the laws of any such jurisdiction. The Grantee irrevocably waives:
(a) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section; and
(b) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.

8   SEVERABILITY

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

9   ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON
OTHER PLANS

Grantee’s award of Deferred Stock is a voluntary, discretionary bonus being made
on a one-time basis and it does not constitute a commitment to make any future
awards. Neither this Agreement nor the Notice of Grant shall confer upon Grantee
any right with respect to continued service with the Company, a Subsidiary or
Affiliate, nor shall it interfere in any way with the right of the Company a
Subsidiary or Affiliate to terminate Grantee’s Continuous Service at any time.
Payments received by Grantee pursuant to this Agreement and the Notice of Grant
shall not be considered salary or other compensation for purposes of any
severance pay or similar allowance and shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan of the Company or any Subsidiaries or Affiliate in which Grantee may be
enrolled or for which Grantee may become eligible, except as otherwise required
by law, as may be provided under the terms of such plans or as determined by the
Board of Directors of the Company.

 

14



--------------------------------------------------------------------------------



 



10   NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
2010 Israeli Supplement, this Agreement, the Notice of Grant or any rule or
procedure established by the Committee.

11   USE OF THE WORD “GRANTEE”

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
Trustee or the executors, the administrators, or the person or persons to whom
the Deferred Stock may be transferred by will or the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person or
persons.

12   FURTHER ASSURANCES

Grantee agrees to, and shall cause the Trustee to, upon demand of the Company or
the Committee, do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the 2010 Israeli Supplement.

13   AMENDMENT TO MEET THE REQUIREMENTS OF SECTION 409A ET AL

Grantee acknowledges that, to the extent applicable, the Company, in the
exercise of its sole discretion and without the consent of Grantee, may amend or
modify this Agreement in any manner and delay the payment of any amounts payable
pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Section 409A of the Code as amplified by any Internal Revenue
Service or U.S. Treasury Department regulations or guidance, or any other
applicable equivalent tax law, rule, or regulation, as the Company deems
appropriate or advisable.

14   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to stockholders other
than a regular cash dividend, the Board shall make appropriate adjustment in the
number and kind of shares to which the Deferred Stock relates and any other
adjustments to the Award as it determines appropriate. No fractional shares of
Deferred Stock shall be awarded pursuant to such an adjustment.

 

15



--------------------------------------------------------------------------------



 



15   CONSENT TO TRANSFER PERSONAL DATA

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of stock held in the Company, or
details of any entitlement to shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing and administering
the Award or the Agreement (“Data”). The Grantee hereby agrees that the Company
and/or its Subsidiaries may transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of Grantee’s
participation in the Award or the Agreement, and the Company and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Award or the
Agreement. These recipients may be located throughout the world, including
outside the Grantee’s country of residence (or outside of the European Union,
for Grantees located within the European Union). Such countries may not provide
for a similar level of data protection as provided for by local law (such as,
for example, European privacy directive 95/46/EC and local implementations
thereof). Grantee hereby authorizes those recipients – even if they are located
in a country outside of Grantee’s country of residence (or outside of the
European Union, for Grantees located within the European Union) – to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purpose of implementing, administering and managing Grantee’s participation in
the Award or the Agreement, including any requisite transfer of such Data as may
be required for the administration of the Award or the Agreement and/or the
subsequent holding of shares of stock on Grantee’s behalf by a broker or other
third party with whom Grantee or the Company may elect to deposit any shares of
stock acquired pursuant to the Award or the Agreement. Grantee is not obliged to
consent to such collection, use, processing and transfer of personal data and
may, at any time, review Data, require any necessary amendments to it or
withdraw the consent contained in this section by contacting the Company in
writing. However, withdrawing or withholding consent may affect Grantee’s
ability to participate in the Award or the Agreement. More information on the
Data and/or the consequences of withholding or withdrawing consent can be
obtained from the Company’s legal department.
END OF AGREEMENT

 

16



--------------------------------------------------------------------------------



 



Appendix A
CERTAIN DEFINITIONS
For purposes of this Agreement, the following terms have the following meanings:
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Affiliate” means any entity other than the Subsidiaries in which the Company
has a substantial direct or indirect equity interest, as determined by the
Board.
“Change in Control” means (i) the Board (or, if approval of the Board is not
required as a matter of law, the stockholders of the Company) shall approve
(a) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Common Stock
would be converted into cash, securities or other property, other than a merger
of the Company in which the holders of Common Stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (b) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, the assets of the Company or (c) the adoption of any plan
or proposal for the liquidation or dissolution of the Company; (ii) any person
(as such term is defined in Section 13(d) of the 1934 Act), corporation or other
entity other than the Company shall make a tender offer or exchange offer to
acquire any Common Stock (or securities convertible into Common Stock) for cash,
securities or any other consideration, provided that (a) at least a portion of
such securities sought pursuant to the offer in question is acquired and (b)
after consummation of such offer, the person, corporation or other entity in
question is the “beneficial owner” (as such term is defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 20% or more of the outstanding shares
of Common Stock (calculated as provided in paragraph (d) of such Rule 13d-3 in
the case of rights to acquire Common Stock); (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the entire Board ceased for any reason to constitute a majority thereof unless
the election, or the nomination for election by the Company’s stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period; or
(iv) the occurrence of any other event the Committee determines shall constitute
a “Change in Control” hereunder.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the common stock of the Company, par value $.001 per share,
or such other class or kind of shares or other securities resulting from the
application of Section 14 of the Agreement.

 

17



--------------------------------------------------------------------------------



 



“Continuous Service” means that the provision of services to the Company or a
Subsidiary or Affiliate in any capacity of employee, director or consultant is
not interrupted or terminated. In jurisdictions requiring notice in advance of
an effective termination as an employee, director or consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Subsidiary or Affiliate notwithstanding any
required notice period that must be fulfilled before a termination as an
employee, director or consultant can be effective under applicable labor laws.
Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Subsidiary or
Affiliate, or any successor, in any capacity of employee, director or
consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Subsidiary or Affiliate in any capacity of
employee, director or consultant. An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.
“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:
(a) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The Nasdaq Global Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on the principal exchange or
system on which the Common Stock is listed (as determined by the Committee) on
the date of determination (or, if no closing sales price or closing bid was
reported on that date, as applicable, on the last trading date such closing
sales price or closing bid was reported), as reported in The Wall Street Journal
or such other source as the Committee deems reliable;
(b) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board or Pink Sheets) or by a recognized securities
dealer, its Fair Market Value shall be the closing sales price for such stock as
quoted on such system or by such securities dealer on the date of determination,
or if no closing sales price was reported on that date, the closing sale price
on the immediately preceding trading date; or
(c) In the absence of an established market for the Common Stock of the type
described in (a) and (b), above, the Fair Market Value thereof shall be
determined by the Committee in good faith.
“Hostile Change in Control” means any Change in Control that is not approved or
recommended by the Board.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company (or any subsequent parent of the
Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

18



--------------------------------------------------------------------------------



 



EXHIBIT A
Performance Matrix for 20[__] Period
20[_____] shares of Deferred Stock:
[Number] (Target shares)
[Number]2 (Additional shares for overachievement)
[Number] (Maximum shares)
Definition of “Revenue” for period (e.g., Consolidated GAAP revenue
including/excluding the following items...):                     

Target “Revenue” for 20[__] Period: $                    

              Percent of 20[__]   Revenue Achieved in 20[__] Period   Target
Shares Vesting  
Threshold ([__]% of 20[__] Target Revenues)
    [__] %
Target (100% of 20[__] Target Revenues)
    100 %
Maximum ([__]% of 20[__] Target Revenues)
    [__] %3

 

      2   Not to exceed 100% of the Target Number of shares (i.e., if the Target
Number of shares is 100, the opportunity for additional shares may not exceed
100, for a grand total of 200).   3   Not to exceed 200% (i.e., if the Target
Number of Shares is 100, the opportunity for additional Shares may not exceed
100, for a grand total of 200 Shares). If the Notice of Grant does not make
additional shares available for over-performance, replace this line of the table
with “Maximum: Not Applicable”.

 

19